                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
              Plaintiff,                        )
                                                )
              v.                                )          No. 4:17-cr-00129-DGK-1
                                                )
WILLIAM LEE DELA CRUZ,                          )
                                                )
              Defendant.                        )

     ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

       Now before the Court is U.S. Magistrate Judge Lajuana M. Counts’s report and

recommendation (Doc. 52) that the Court enter an order finding that Defendant William Lee DeLa

Cruz has been restored to competency. The Court previously found Defendant incompetent and

committed him to the custody of the Attorney General for a determination of whether, in the

foreseeable future, he would attain the capacity to permit the trial to proceed. Defendant began

receiving psychological treatment, and, at a January 2019 status conference, the Government and

counsel for Defendant agreed that treatment should continue for an additional four months.

       A forensic evaluation prepared by Dr. Robert E. Cochrane, Psy.D, ABPP, was filed with

the Court in June. In it, Dr. Cochrane opined that Defendant is now competent to stand trial. The

Government and counsel for Defendant appeared before Judge Counts and stipulated that, if called,

Dr. Cochrane would testify consistent with his evaluation. Judge Counts then issued her report

and recommendation, to which neither party objected, and the time for doing so has passed. See

28 U.S.C. § 636(b)(1)(C); Local Rule 74.1(a)(2).

       After carefully reviewing the Magistrate’s report and conducting an independent review of

the record and applicable law, see L.R. 74.1(b), the Court ADOPTS the report and
recommendation and finds Defendant competent to stand trial.

       IT IS SO ORDERED.

Date: August 19, 2019                             /s/ Greg Kays
                                                  GREG KAYS, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              2
